DETAILED ACTION
In response to the Applicant’s remarks filed July 14, 2022 regarding the last Office Action of April 15, 2022 the following corrective action is taken:
This Office Action replaces the last Office Action.
The period for reply of 3 months set in last Office Action is restarted to begin with the mailing date of this Office Action
Claims 21-40 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in the prior application 16/007,823 filed June 13, 2018, and names the inventor or at least one joint inventor named in the prior application. The examiner acknowledges the Applicant’s claim for the benefit of the filing date of the prior application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 14, 2022 and September 08, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Response to Arguments
The Examiner withdraws the provisional rejection based on a nonstatutory double patenting ground rejection for claims 2, 4-11 and 13-20 as a terminal disclaimer has been submitted and approved on 10/30/2018.
Applicant’s arguments to the rejections under 35 USC §103, filed July 14, 2022, have been fully considered and are persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-25, 27, 29-35, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Barros (US Patent Application Pub. No. 0158821 A1), in view of Rao (US Patent Application Pub. No. 2016/0337473 A1).
Regarding claims 21, 31 and 40, Barros teaches: 
A service exchange system comprising: a service peering exchange configured for execution by a service peering exchange platform comprising one or more computing devices; and (see Fig. 1, Fig. 3A and ¶ [0006],[0067], Barros shows a system that provides a common integration platform for the provisioning and delivery of services (service peering exchange platform) executed using one or more computing devices, which includes a service broker module (service peering exchange) which communicates with one or more service provider modules, service gateway modules, service hoster modules, service aggregator modules and service consumer modules)
a cloud exchange connected via an access link to the service peering exchange platform (see Fig. 3A item 308, Fig. 3D and ¶ [0052],[0073], Barros shows the service broker connects to the service hoster (a cloud exchange) which provides access to multiple cloud providers through the same service hoster interface (connected via an access link)
Barros does not explicitly show:
wherein the cloud exchange is configured with: a first virtual circuit connecting a first customer network to the service peering exchange via the access link; and a second virtual circuit connecting a second customer network to the service peering exchange via the access link, 
wherein the service peering exchange is configured to receive, at a service exchange endpoint of the service peering exchange, via the first virtual circuit, an incoming service request destined to the service exchange endpoint, wherein the incoming service request can invoke an application programming interface for an application configured for execution by the second customer network, and
wherein the service peering exchange is configured to output, in response to receiving the incoming service request, via the second virtual circuit, an outgoing service request destined to a service endpoint of the second customer network, wherein the outgoing service request can invoke the application programming interface of the application configured for execution by the second customer network
Rao shows:
wherein the cloud exchange is configured with: a first virtual circuit connecting a first customer network to the service peering exchange via the access link; and a second virtual circuit connecting a second customer network to the service peering exchange via the access link, (see Fig. 1 item 120 and ¶ [0005],[0040], Rao shows a network platform connected to a cloud-based service exchange to fulfill service requests for services provided by the cloud service providers, via a layer 3 peering and physical connection (connected via an access link), Fig. 1 item 108, Fig.3A item 316 and ¶ [0041],[0061] shows customer having contracted with a cloud exchange provider for cloud exchange to directly access layer 3 cloud services via cloud exchange points, using network infrastructure of the cloud exchange points by L3 peering configurations within switching devices of network service provider/NSPs and cloud exchange points and L3 connections, e.g., layer 3 virtual circuits, established within cloud exchange points to interconnect cloud service provider  networks to NSPs  networks and customer networks (a first/second virtual circuit connecting a first/second customer network to the service peering exchange)
wherein the service peering exchange is configured to receive, at a service exchange endpoint of the service peering exchange, via the first virtual circuit, an incoming service request destined to the service exchange endpoint, wherein the incoming service request can invoke an application programming interface for an application configured for execution by the second customer network, and (see Fig. 3B and ¶ [0013],[0041], Rao shows the system orchestrates a service request as a request for a set of micro-services that make up the end-to-end service (incoming service request), where the platform provides a chaining service that interconnects the micro-services according to the topology to facilitate the end-to-end service, and the platform can instantiate the requested chain of services into one or more service requests that the platform for the cloud exchange may issue to other service orchestration systems to complete the end-to-end service (receive, at a service exchange endpoint of the service peering exchange, via the first virtual circuit, an incoming service request), Fig, 4 and [0091] shows the system uses virtual connections to cloud customers and cloud service providers, and includes a service selector which may operate as an API gateway, and applications may invoke endpoints of the APIs provided by service selector, which may in turn invoke service provisioning engine (invoke an application programming interface for an application)
wherein the service peering exchange is configured to output, in response to receiving the incoming service request, via the second virtual circuit, an outgoing service request destined to a service endpoint of the second customer network, wherein the outgoing service request can invoke the application programming interface of the application configured for execution by the second customer network (see Fig. 3B and ¶ [0013],[0041], Rao shows the system orchestrates a service request as a request for a set of micro-services that make up the end-to-end service (incoming service request), where the platform provides a chaining service that interconnects the micro-services according to the topology to facilitate the end-to-end service, and the platform can instantiate the requested chain of services into one or more service requests that the platform for the cloud exchange may issue to other service orchestration systems to complete the end-to-end service (output, in response to receiving the incoming service request, via the second virtual circuit, an outgoing service request destined to a service endpoint of the second customer network), Fig, 4 and [0091] shows the system uses virtual connections to cloud customers and cloud service providers, and includes a service selector which may operate as an API gateway, and applications may invoke endpoints of the APIs provided by service selector, which may in turn invoke service provisioning engine (outgoing service request can invoke the application programming interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barros to incorporate the teaching of Rao such that the service hoster implements a cloud-based service exchange to fulfill service requests for services provided by the cloud service providers, connected to the service broker via a layer 3 peering and physical connection. Doing so would provide dynamic cloud service access control since the cloud exchange would facilitate virtual connections for cloud services delivery from multiple cloud service providers.

Regarding claims 22 and 32, Barros modified by Rao teaches the system and method of claims 21 and 31
Barros shows: 
The service exchange system of claim 21, wherein the service endpoint of the second customer network comprises a service endpoint of a service gateway (see Fig. 3A item 306 and ¶ [0068], Barros shows the service broker module communicates with the service gateway module through one or more APIs (a service endpoint of a service gateway)

Regarding claims 24 and 34, Barros modified by Rao teaches the system and method of claims 21 and 31
Barros shows: 
The service exchange system of claim 21, wherein the first customer network does not have network connectivity with the second customer network (see Fig. 3A item2 304,312 and ¶ [0007], Barros shows the connectivity between the service consumer and the service provider is via the service broker (the first customer network does not have network connectivity with the second customer network)

Regarding claims 25 and 35, Barros modified by Rao teaches the system and method of claims 21 and 31
Barros does not explicitly show:
The service exchange system of claim 21, wherein the application comprises a service instance of a second application, wherein the incoming service request is originated by a service instance of a first application configured for execution by the first customer network,
wherein the service peering exchange further comprises a policy that specifies whether a service instance of the first application can send a service request to a service instance of the second application, and
wherein the service peering exchange is configured to output, in response to applying the policy to the incoming service request to determine a service instance of the first application can send a service request to a service instance of the second application, the outgoing service request to the service instance of the second application
Rao shows: 
The service exchange system of claim 21, wherein the application comprises a service instance of a second application, wherein the incoming service request is originated by a service instance of a first application configured for execution by the first customer network, (see ¶ [0013],[0091], Rao shows the data model provides data with which the platform can effectively instantiate the requested chain of services, data model may be divided by the platform into one or more service requests that the native platform for the cloud exchange may issue to other service orchestration systems for cloud service providers (application comprises a service instance of a second application), where requests received by service selector may include requests made with respect to services delivered by the cloud exchange and the applications may invoke endpoints of the APIs provided by service selector (incoming service request is originated by a service instance of a first application)
wherein the service peering exchange further comprises a policy that specifies whether a service instance of the first application can send a service request to a service instance of the second application, and (see Fig. 6 and ¶ [0104],[0107], Rao shows the system includes a service policy manager, which may receive service requests from the service selector, requests and/or instructions received by service policy manager may take the form of create, read, update, and/or delete requests, the service policy manager also provides a set of APIs that allow other components to send service requests to service policy manager which may direct such service requests to other components (a policy that specifies whether a service instance of the first application can send a service request to a service instance of the second application)
wherein the service peering exchange is configured to output, in response to applying the policy to the incoming service request to determine a service instance of the first application can send a service request to a service instance of the second application, the outgoing service request to the service instance of the second application (see Fig. 6 and ¶ [0107], Rao shows the service policy manager provides a set of APIs that allow other components to send service requests to service policy manager which may direct such service requests to other components based on the service policy definition (send a service request to a service instance of the second application, the outgoing service request to the service instance of the second application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barros to incorporate the teaching of Rao such that the service hoster includes a data model which provides data with which the platform can effectively instantiate the requested chain of services, and include a service policy manager, which may create, read, update, and/or delete service requests and also direct such service requests to other components/APIs. Doing so would provide policy-based service access control since the service hoster would be able to effectively instantiate the requested services, and control and direct service requests to other components/APIs.

Regarding claims 27 and 37, Barros modified by Rao teaches the system and method of claims 21 and 31
Barros shows: 
The service exchange system of claim 21, wherein each of the incoming service request and the outgoing service request comprises one of a Representational State Transfer (REST) communication using HyperText Transfer Protocol (HTTP), a JavaScript Object Notation (JSON)-Remote Procedure Call (RPC), a Simple Object Access Protocol (SOAP) message, an Apache Thrift request, and an eXtensible Markup Language (XML)-RPC, Message Queue Telemetry Transport (MQTT), Rabbit Message Queue (RabbitMQ), or Constrained Application Protocol (CoAP). (see ¶ [0045],[0040], Barros shows using a service interface layer such as representational state transfer/REST and Hypertext Transfer Protocol/HTTP session (incoming service request and the outgoing service request comprises one of a Representational State Transfer (REST) communication using HyperText Transfer Protocol (HTTP).

Regarding claim 29, Barros modified by Rao teaches claim 21
Barros does not explicitly show:
The service exchange system of claim 21, wherein the service exchange endpoint comprises a combination of a network layer address and a transport layer port of the one or more computing devices
Rao shows: 
The service exchange system of claim 21, wherein the service exchange endpoint comprises a combination of a network layer address and a transport layer port of the one or more computing devices (see Fig. 3B and ¶ [0067],[0200], Rao shows the system orchestrates the requested service and provides connectivity using endpoint connections which may include a VxLAN or VLAN, a layer 3 route or network address, tunnel/VPN and cloud aggregate link (a combination of a network layer address and a transport layer port)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barros to incorporate the teaching of Rao such that the service exchange endpoint supports connectivity using VxLAN or VLAN, a layer 3 route or network address, tunnel/VPN and cloud aggregate link. Doing so would provide flexibility/scalability to the service exchange since the system would be able to support network layer and transport layer addressing.

Regarding claims 30 and 39, Barros modified by Rao teaches the system and method of claims 21 and 31
Barros shows:
The service exchange system of claim 21… wherein the access link comprises a first attachment circuit, for an Internet Protocol- Virtual Private Network … wherein the access link comprises a second attachment circuit an Internet Protocol- Virtual Private Network, (see Fig. 3A item 308, Fig. 3D and ¶ [0052],[0073], Barros shows the service broker connects to the service hoster (a cloud exchange) which provides access to multiple cloud providers through the same service hoster interface (access link comprises a first attachment circuit … a second attachment circuit), Fig.1 and [0039] shows client computing devices communicate with one or more of the computer systems via a virtual private network/VPN or other secure network connection (an Internet Protocol- Virtual Private Network)
Barros does not explicitly show:
wherein the cloud exchange comprises a layer 3 network located within a data center… for an Internet Protocol- Virtual Private Network configured in the cloud exchange, for communications between the service peering exchange and the first customer network via the first virtual circuit, and
for the Internet Protocol- Virtual Private Network configured in the cloud exchange, for communications between the service peering exchange and the second customer network via the second virtual circuit
Rao shows: 
The service exchange system of claim 21, wherein the cloud exchange comprises a layer 3 network located within a data center, wherein the access link comprises a first attachment circuit, for an Internet Protocol- Virtual Private Network configured in the cloud exchange, for communications between the service peering exchange and the first customer network via the first virtual circuit, and wherein the access link comprises a second attachment circuit, for the Internet Protocol- Virtual Private Network configured in the cloud exchange, for communications between the service peering exchange and the second customer network via the second virtual circuit. (see Fig. 3B item 200 and ¶ [0072],[0061], Rao shows data center having Internet Protocol/Multiprotocol label switching (IP/MPLS) fabric (a layer 3 network located within a data center) which interconnects PEs, include one or more switching and routing devices, that provide IP/MPLS switching and routing of IP packets to form an IP backbone and may implement one or more different tunneling protocols to route traffic among PE routers and/or associate the traffic with different IP-VPNs, where the access links may operate over a VLAN or, VxLAN, an LSP, a GRE tunnel, or other type of tunnel (access link comprises a second attachment circuit, for the Internet Protocol- Virtual Private Network configured in the cloud exchange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barros to incorporate the teaching of Rao such that the service exchange communicates with the cloud exchange using an access link provided by the service hoster and the cloud exchange is configured for connectivity using VxLAN or VLAN, a layer 3 route or network address, or tunnel/VPN. Doing so would provide a secure network connection for the clients since the service exchange and the cloud exchange would provide secure connection circuits using VPN. 

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Barros, in view of Rao, and in further view of Thompson (US Patent Application Pub. No. 2016/0337473 A1).
Regarding claims 23 and 33, Barros modified by Rao teaches the system and method of claims 21 and 31
Barros does not explicitly show:
The service exchange system of claim 21, wherein the service peering exchange is configured to receive service endpoint data describing the service endpoint of the second customer network, wherein the service peering exchange is configured to generate an association from the service exchange endpoint to the service endpoint of the second customer network, and wherein the service peering exchange is configured to output the outgoing service request based at least on the association
Thompson shows: 
The service exchange system of claim 21, wherein the service peering exchange is configured to receive service endpoint data describing the service endpoint of the second customer network, wherein the service peering exchange is configured to generate an association from the service exchange endpoint to the service endpoint of the second customer network, and wherein the service peering exchange is configured to output the outgoing service request based at least on the association (see Fig. 1 and ¶ [0012],[0013], Thompson shows an endpoint management system which enables users to manage and enable exposure of applications/APIs on a remote or third party system, such as a system which hosts one or more services or a cloud based proxy API, allowing the application developer to define and specify a first API which maps to a second backend API associated with the remote or third party system (service endpoint data describing the service endpoint of the second customer network), requests to execute the proxy API are received from user computing systems by the endpoint management system, which determines the API mapping based on the user-provided specification of various configuration options, the endpoint management system in turn generates and sends one or more backend API requests to execute program codes by the associated remote or backend systems (service peering exchange is configured to receive service endpoint data… to generate an association…output the outgoing service request based at least on the association)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barros to incorporate the teaching of Thompson such that the service hoster enables users to manage exposure of applications/APIs on a remote system hosting one or more services or a cloud based proxy API, allowing the user/application developer to define and specify a first API which maps to a second backend API associated with the remote system. Doing so would provide flexible/dynamic service associations since the service exchange would enable users to manage exposure of applications/APIs on a remote system hosting one or more services or a cloud based proxy API.

Claims 26 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Barros, in view of Rao, and in further view of MIchels et al (US Patent Application Pub. No. 2008/0209451 A1) hereinafter Michels.
Regarding claims 26 and 36, Barros modified by Rao teaches the system and method of claims 25 and 35. 
Barros does not explicitly show:
The service exchange system of claim 25, wherein the policy specifies at least one of an allowable frequency of service requests or an allowable amount of service requests from the service instance of the first application to the service instance of the second application, and
wherein the service peering exchange is configured to output, in response to applying the policy to the incoming service request to determine the incoming service request does not exceed the at least one of the allowable frequency of service requests or the allowable amount of service requests from the service instance of the first application to the service instance of the second application, the outgoing service request to the service instance of the second application.
Michels shows:
The service exchange system of claim 25, wherein the policy specifies at least one of an allowable frequency of service requests or an allowable amount of service requests from the service instance of the first application to the service instance of the second application (see Fig. 4 and ¶ [0004],[0008],[0010], Michels shows a system having an application program interface/API gateway server, which allows combining two or more web-based services, such that a web-based service can be integrated with another web-based service, Fig. 12 and [0028] shows the system uses a cross-domain policy for API access, Fig. 1 and [0052] shows the system enables tracking and regulating of access to APIs and web services, using a proxy to act as a communications intermediary between the application calling the API and the API itself, captures data on how the API is accessed, including who is accessing it, how they are accessing it, and where they are accessing it from; and limiting the number of times per second the API can be called from a given client or IP address (policy specifies at least one of an allowable frequency of service requests or an allowable amount of service requests from the service instance of the first application)
wherein the service peering exchange is configured to output, in response to applying the policy to the incoming service request to determine the incoming service request does not exceed the at least one of the allowable frequency of service requests or the allowable amount of service requests from the service instance of the first application to the service instance of the second application, the outgoing service request to the service instance of the second application (see Fig. 11 step 1104-1108 and [0052], Michels shows receiving r3equests from web-based applications and determine if the number of times per second the API is called from a given client system or IP address exceeds a limit, access can be turned off, otherwise provide the request information to the application (request does not exceed the at least one of the allowable frequency of service requests)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barros and Rao to incorporate the teaching of Michels such that the service exchange platform includes a function that monitors the number of API requests and a proxy intermediary function uses a policy that examines the incoming service request and determines whether access is allowed based on number of times per second the API is called from a given application or IP address. Doing so would provide access control capabilities since the platform would provide tracking and regulating of access to APIs, web services, web-based APIs and data feeds.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Barros, in view of Rao, and in further view of Maheshwari et al (US Patent Application Pub. No. 2016/0127454 A1) hereinafter Maheshwari.
Regarding claims 28 and 38, Barros modified by Rao teaches the system and method of claims 21 and 31. 
Barros does not explicitly show:
The service exchange system of claim 21, wherein the service peering exchange is configured to receive a discovery request that invokes a discovery application programming interface of the service peering exchange and requests a service endpoint for accessing the application programming interface of the application, and 
wherein the service peering exchange is configured to output a discovery response responsive to the discovery request, the discovery response indicating the service exchange endpoint is a service endpoint for accessing the application programming interface of the application.
Maheshwari shows:
The service exchange system of claim 21, wherein the service peering exchange is configured to receive a discovery request that invokes a discovery application programming interface of the service peering exchange and requests a service endpoint for accessing the application programming interface of the application, (see Fig. 1 and ¶ [0002], Maheshwari shows a platform for facilitating interconnectivity among cloud service customers and cloud service providers, Fig. 2 item 304a, claim 2 and [0064] shows the system cloud exchange includes bundles of the various API methods or endpoints according to Discovery APIs, are used to perform location discovery, asset discovery, and cloud service discovery (discovery application programming interface of the service peering exchange), which in response to the request from the application, return a description of the plurality of interconnection assets (receive a discovery request that invokes a discovery application programming interface)
wherein the service peering exchange is configured to output a discovery response responsive to the discovery request, the discovery response indicating the service exchange endpoint is a service endpoint for accessing the application programming interface of the application (see [0064], Maheshwari shows discoverable information may include available metropolitan areas, data centers, ports, services, virtual circuits, and other interconnection assets by which a customer may obtain or manage cloud services (to output a discovery response responsive to the discovery request,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barros to incorporate the teaching of Maheshwari such that the platform provides bundles of the various API methods or endpoints according to Discovery APIs, which are requested to perform location discovery, asset discovery, and cloud service discovery. Doing so would facilitate the dynamic management of services delivery since the platform would provide bundles of the various API methods or endpoints including Discovery APIs which are used to request location discovery, asset discovery, and cloud service discovery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                
/RANJAN PANT/
Examiner
Art Unit 2458